DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims.
Priority
The present application is a continuation from 16/640930 filed 02/21/2020 which is a 371 of PCT/SG2017050437 filed 09/05/2017. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement filed 06/07/2021 is considered except where lined through as it fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because reference non-patent literature are cited in a hyperlink.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11054924B2 as outlined in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Present application
US11054924B2
1. A user input device comprising: a chassis configured to releasably receive a panel comprising at least one button; and a processor configured to retrieve from the received panel, an identity code indicative of a quantity and type of the at least one button of the received panel.

1. A user input device comprising: a chassis comprising a socket configured to releasably receive a panel; a memory storing a plurality of button maps, wherein each button map of the plurality of button maps defines functions of at least one button of a respective panel of a plurality of panels, each of which being receivable in the socket; and a processor configured to retrieve from the received panel, an identity code indicative of a quantity and type of the at least one button of the received panel, and further configured to identify a matching button map from the plurality of button maps based on the identity code, wherein the matching button map defines the functions of the at least one button of the received panel. 
12. A panel for coupling to a user input device, the panel comprising: at least one button; and a memory storing an identity code readable by a 

14. A method for configuring a user input device that comprises a chassis configured to releasably receive a panel, the method comprising: retrieving an identity code from a panel received in the chassis, wherein the panel comprises at least one button, and wherein the identity code is indicative of a quantity and type of the at least one button of the received panel.
Claim 1, 16 or claim 19. 
Claim 2
Claim 7
Claim 3
Claim 1
Claim 4
Claim 10
Claim 5
Claims 1, 19
Claim 6
Claim 19
Claim 7
Claim 2

Claims 1, 2
Claim 9
Claim 17
Claim 10

Claim 11

Claim 13 
Claim 16
Claim 15
Claim 1
Claim 16
Claim 10
Claim 17
Claim 1
Claim 18

Claim 19
Claim 2
Claim 20
Claim 19


Allowable Subject Matter
Claims 10-11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. That is: if the applicant would like to incorporate the subject matter of these claims into independent claims, examiner believes, a terminal disclaimer is not required. 
The following is a statement of reasons for the indication of allowable subject matter:  
The claims 1-20 are indicated as allowable based on the reasons similar to allowance of the parent application 16/640930, see notice of allowance dated 03/10/2021. Examiner finds that the combination of US2017/0045959A1, Chen et al., hereinafter as Chen in view of US2013/0328781A1, Pate et al., hereinafter as Pate, do not teach the subject matter of a processor configured to retrieved from the received panel, an identity code indicative of a quantity and type of the at least one button of the received panel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627